DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 05/27/2022.
The Claims 2-17, 19, 21, 23-26, 28, 30, 32, 34-13 have been canceled by the applicant.

Reasons for Allowance

Claims 1, 22, 27 and 31 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 22, 27 and 31 are allowed in view of Applicant's amendment, submitted to the Office on 05/27/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Zhang et al. (CN. Pub. 103580818) disclose feedback method, base station and terminal for channel state information. Method and techniques for base station informing a terminal of the transmission resources for transmitting multiple pieces of CSI or multiple pieces of impacted CSI and the priority among multiple pieces of the CSI or among multiple pieces of the impacted CSI and sending feedback in various formats avoiding collision. Zhang in combination with Song et al. (U.S. Pub. 20180338339) which disclose methods and apparatus for communicating control data in a wireless communication network fails to suggest the claimed limitations in Claims 1, 22, 27 and 31 of the present application, which introduce a novel and non-obvious method and system for transmitting information, terminal device and network device to transmit information carrying collision CSI. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1, 18, 20, 22, 27, 29, 31, 33 and 35-38 are hereby allowed. 

.Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al,. 20210037526 user terminal and radio communication method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                             
.